FLORIDA SUPREME COURT

                      NOTICE OF CORRECTION
                                                          DATE: November 5, 2020

CASE OF: DUANE EUGENE OWEN V. STATE OF FLORIDA

DOCKET NO.: SC18-810                   OPINION FILED: June 25, 2020

                       ATTENTION: ALL PUBLISHERS

THE FOLLOWING CORRECTIONS HAVE BEEN MADE IN THE ABOVE
OPINION:

On page 2, second paragraph, “Owen has also been convicted of the first-degree
murder of another victim, Georgianna Worden, who was murdered five days after
Slattery in a scenario “substantially similar to [that] of the Slattery murder.” Id. at
691.” has been changed to “Owen has also been convicted of the first-degree
murder of another victim, Georgianna Worden, who was murdered approximately
two months after Slattery in a scenario “substantially similar to [that] of the
Slattery murder.” Id. at 691-92; Owen v. State (Owen I), 560 So. 2d 207, 209 (Fla.
1990).”

On p.3, first full paragraph, “Even though Owen murdered Slattery five days
before he murdered Worden, his death sentence for the murder of Slattery is in a
different posture with respect to our Hurst-related precedent. The reason for this
difference is that Owen’s original conviction and sentence of death for Slattery’s
murder was reversed and remanded for a new trial, see Owen v. State (Owen I),
560 So. 2d. 207, 212 (Fla. 1990), which delayed the finality date of his conviction
and sentence for that murder.” has been changed to “Even though Owen murdered
Slattery before he murdered Worden, his death sentence for the murder of Slattery
is in a different posture with respect to our Hurst-related precedent. The reason for
this difference is that Owen’s original conviction and sentence of death for
Slattery’s murder were reversed and remanded for a new trial, see Owen I, 560 So.
2d at 212, which delayed the finality date of his conviction and sentence for that
murder.”

SIGNED: OPINION CLERK